           Case 1:19-mc-00045-BAH Document 19 Filed 08/19/19 Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
the Release of Grand Jury Material Cited,                      Case: 1:19-mc-00045
Quoted, or Referenced in the Report of Special                 Chief Judge Beryl A. Howell
Counsel Robert S. Mueller III




  REPLY TO GOVERNMENT’S OPPOSITION TO THE REPORTERS COMMITTEE
         FOR FREEDOM OF THE PRESS’ MOTION TO CONSOLIDATE

         Consolidation of matters presenting common legal issues is especially warranted when,

as here, both the House Judiciary Application and the Reporters Committee Application “arise

from the same series of events or facts.” Hanson v. District of Columbia, 257 F.R.D. 19, 21

(D.D.C. 2009); see also Rankin v. Shayne Bros., 234 F.2d 35, 39 (D.C. Cir. 1956) (“Since there

were common questions of fact the consolidation was permissible under Rule 42(a).”). 1 Both

applications arise out of the investigation of Special Counsel Robert S. Mueller III into whether

Russia interfered in the 2016 presidential election, whether President Trump or members of his

presidential campaign conspired with Russia, and whether the President obstructed justice, and

the resultant report delivered to Attorney General William Barr in March 2019. Both

applications “involve review of the same underlying decision” by Attorney General Barr to

withhold portions of the Special Counsel’s report and underlying materials. Biochem Pharma,

Inc. v. Emory Univ., 148 F. Supp. 2d 11, 13 (D.D.C. 2001). And both applications ask this Court

to direct the Attorney General and the Department of Justice (“DOJ”) to release an unredacted


 1
     Abbreviations in this reply brief conform to the definitions set forth in the Reporters Committee’s opening brief.
         Case 1:19-mc-00045-BAH Document 19 Filed 08/19/19 Page 2 of 6



version of the Special Counsel’s report, as well as transcripts, exhibits, or other grand jury

materials cited, quoted, or referenced in it. Consolidation unquestionably makes sense from the

standpoint of judicial economy and efficiency. Combining these two proceedings will greatly

assist the Court, allowing it to have all relevant arguments for disclosure of Rule 6(e) material

before it, with full briefing on these issues, at the same time.

       In opposition to consolidation, the Department of Justice bypasses almost entirely the

considerations relevant to a consolidation motion and instead advances two manifestly incorrect

arguments. First, DOJ asserts that the applications do not raise identical issues of law, because

the “Reporters Committee relies on two provisions of Rule 6(e)”—the national security

exception and the government attorney exception—that the House Judiciary Committee does not.

Opp. at 6. But there is no requirement that all legal arguments in two cases must be identical for

consolidation to be appropriate. In Hanson v. District of Columbia, for example, the court

granted a motion to consolidate two actions, one of which involved only “a narrow challenge to

the constitutionality” of a District of Columbia rule prohibiting certain handguns from being

manufactured or sold in the District, while the other action also challenged “a host of other

aspects of the District’s gun laws.” 257 F.R.D. at 22. The applications at issue here are far more

related than the proceedings at issue in Hanson.

       Second, DOJ asserts that the Reporters Committee and the House Judiciary Committee

are not “similarly situated,” because the Reporters Committee’s injury is purportedly not

“direct.” Opp. at 6. But, again, there is no requirement that the parties be “similarly situated”;

“identity of the parties is not a prerequisite” to consolidation, and consolidation is appropriate

when different plaintiffs challenge the same defendant on a common legal ground. Nat’l Ass’n

of Mortg. Brokers v. Bd. of Governors of the Fed. Reserve Sys., 770 F. Supp. 2d 283, 286



                                                   2
         Case 1:19-mc-00045-BAH Document 19 Filed 08/19/19 Page 3 of 6



(D.D.C. 2011) (Howell, J.); accord Judicial Watch, Inc. v. U.S. Dep’t of Energy, 207 F.R.D. 8, 9

(D.D.C. 2002). In any event, the Reporters Committee, like the House Judiciary Committee, is

directly injured by the lack of disclosure, see infra, and both applicants are “similarly situated”

insofar as both seek access to the same documents, from the same defendant.

       Instead of focusing on the relevant considerations—whether the Court, the parties, and

the public would benefit from the consolidation of this proceeding with that relating to the House

Judiciary Committee’s Application—the DOJ dedicates the bulk of its opposition brief to

arguing that the Reporters Committee’s Application should be dismissed or denied. Those

arguments are wrong and, in any event, not relevant to consolidation.

       First, DOJ is simply wrong in arguing that the Reporters Committee lacks standing.

Local Criminal Rule 57.6 permits “[a]ny news organization or other interested person” to file an

application requesting access to court records in criminal cases. D.C. Dist. L. Cr. R. 57.6. As

this Court has recognized, “[t]ransparency, particularly when it comes to judicial proceedings, is

very important,” In re Grand Jury Subpoena 7049, No. 18-gj-41 (Howell, C.J.), 3/27/19 Hearing

Tr. at 16, and the Reporters Committee plays an important role in advocating for such

transparency. The press has a constitutional right of access to judicial proceedings, see, e.g.,

Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 (1980) (plurality opinion); Metlife,

Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017)—including pre-trial

proceedings, see United States v. Edwards, 430 A.2d 1321, 1344 (D.C. 1981)—and has a “First

Amendment interest in receiving information from willing speakers” (in this case, the House of

Representatives), Taylor v. Resolution Trust Corp., 56 F.3d 1497, 1508 (D.C. Cir. 1995). See

also Stephens v. Cty. of Albemarle, Va., 524 F.3d 485, 492 (4th Cir. 2008) (providing that a

plaintiff has “standing to assert a right to receive speech” by “show[ing] that there exists a



                                                  3
         Case 1:19-mc-00045-BAH Document 19 Filed 08/19/19 Page 4 of 6



speaker willing to convey the information to her”). Federal courts in D.C. have routinely

recognized that the press has standing to challenge the denial of access to court records and

proceedings. See, e.g., Globe Newspaper Co. v. Super. Ct. of Norfolk Cty., 457 U.S. 596, 609

n.25 (1982); see also Mokhiber v. Davis, 537 A.2d 1100, 1108 (D.C. 1988). Simply put, “[a]s a

member of the public, [the Reporters Committee] has standing to assert [its] claim to” grand jury

material because such material is “public records to which the public may seek access, even if

that effort is ultimately unsuccessful . . . .” Carlson v. United States, 837 F.3d 753, 757–58 (7th

Cir. 2016).

       In being deprived of access to information that it seeks on behalf of journalists and the

public, the Reporters Committee suffers a clear injury-in-fact. See Citizens for Responsibility

and Ethics in Wash. v. Exec. Off. of President, 587 F. Supp. 2d 48, 58–61 (D.D.C. 2008)

(holding that researchers had alleged an injury-in-fact based on the denial of access to

government records that they sought in order to “disseminate” and “ma[k]e [them] available to

the public”); Pub. Emps. for Envtl. Responsibility v. U.S. Dep’t of Commerce, 968 F. Supp. 2d

88, 96 (D.D.C. 2013) (“Just as a party is not required to have a personal stake in agency

information in order to request the information, the party is not required to have such a stake in

order to challenge the agency’s denial of the request.”); see generally Zerilli v. Smith, 656 F.2d

705, 711 (D.C. Cir. 1981) (noting that “the press’ function as a vital source of information is

weakened whenever the ability of journalists to gather information is impaired,” as it is by the

Attorney General’s refusal to disclose the unredacted report and underlying grand jury

materials). That injury-in-fact can be remedied by providing the redacted material in the Report

to a willing speaker, Taylor, 56 F.3d at 1508, or by authorizing the use of such material in a

public proceeding such as the House of Representatives’ impeachment proceedings. See Fed. R.



                                                 4
            Case 1:19-mc-00045-BAH Document 19 Filed 08/19/19 Page 5 of 6



Crim. P. 6(e)(3)(E)(i). By definition, public access—recognized as “fundamental to a

democratic state,” United States v. Hubbard, 650 F.2d 293, 315 n.79 (D.C. Cir. 1980)—applies

to the public at large. The government’s position—that journalists, who seek information in

order to disseminate it to the public at large, do not face a particularized injury—would vitiate

not only the unsealing application process provided for under Local Criminal Rule 57.6 but the

entire public access doctrine, on which the press has relied for decades.

          Second, and more generally, the DOJ’s arguments, both as to standing and as to the

merits, are inappropriate for consideration at this stage. No briefing schedule has been set for the

Reporters Committee’s Application. Pursuant to Local Civil Rule 7, the Reporters Committee

has until August 26, 2019 to respond to the government’s motion to dismiss or deny its

application. The Reporters Committee will therefore respond to DOJ’s merits arguments in due

course and reserves all rights to address the merits of the DOJ’s arguments at the appropriate

time. 2

                                                 CONCLUSION

          For the foregoing reasons, and the reasons explained in our August 6, 2019 motion to

consolidate, this Court should consolidate the House Judiciary Application with the Reporters

Committee Application and place both proceedings on the same briefing track.




  2
      DOJ’s position on the merits is largely a regurgitation of its position on standing. That position is wrong. If
      this Court directs the release of grand jury material to Members of the House of Representatives or those
      attorneys assisting the House of Representatives in “prosecuting” the President through impeachment
      proceedings, the Reporters Committee can vindicate the public’s interest in accessing the redacted material in
      the Report. DOJ’s argument to the contrary seeks to vitiate the right of public access—a right that is inherently
      a “generalized grievance” and to which the “generalized grievance” standing cases manifestly do not apply. See
      Opp. at 8–9 (citing cases irrelevant to the public’s right of access).

                                                           5
         Case 1:19-mc-00045-BAH Document 19 Filed 08/19/19 Page 6 of 6



Dated: August 19, 2019

Respectfully submitted,

                                           /s/ THEODORE J. BOUTROUS                .
                                           THEODORE J. BOUTROUS
                                           DC Bar No. 420440
                                           THEANE EVANGELIS (pro hac vice)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           333 South Grand Avenue
                                           Los Angeles, California 90071-3197
                                           (213) 229.7000
                                           tboutrous@gibsondunn.com

                                           AMIR C. TAYRANI
                                           DC Bar No. 490994
                                           GIBSON, DUNN & CRUTCHER LLP
                                           1050 Connecticut Avenue, N.W.
                                           Washington, D.C. 20036-5306
                                           (202) 955.8500
                                           atayrani@gibsondunn.com

                                           LEE R. CRAIN (pro hac vice)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           200 Park Avenue
                                           New York City, New York
                                           (212) 351.2454
                                           lcrain@gibsondunn.com

                                           BRUCE D. BROWN
                                           D.C. Bar No. 457317
                                           KATIE TOWNSEND
                                           D.C. Bar No. 1026115
                                           THE REPORTERS COM M ITTEE FOR
                                           FREEDOM OF THE P RESS
                                           1156 15th St. NW, Suite 1020
                                           Washington, D.C. 20005
                                           Phone: 202.795.9300
                                           Facsimile: 202.795.9310
                                           bbrown@rcfp.org
                                           ktownsend@rcfp.org

                                           Counsel for Applicant the Reporters Committee
                                           for Freedom of the Press




                                       6
